EXECUTION COPY




AMENDMENT NO. 1 TO

CREDIT AGREEMENT




This AMENDMENT NO. 1 to CREDIT AGREEMENT (this “Amendment”) dated as of May 30,
2006 is among CINCINNATI FINANCIAL CORPORATION, an Ohio corporation (“CFC”), and
CFC INVESTMENT COMPANY, an Ohio corporation (“CFCI”) (hereinafter, together with
their successors and assigns, collectively, the “Borrowers” and each
individually a “Borrower”) and FIFTH THIRD BANK, as Lender (the “Lender”).




W I T N E S S E T H:




WHEREAS, Borrowers and Lender are parties to the Credit Agreement dated as of
May 31, 2005 (the “Credit Agreement”);

WHEREAS, the Borrowers have requested that the Lender extend the maturity of the
Loans under the Credit Agreement; and

WHEREAS, subject to the terms and conditions hereof, the Lender is willing to
consent to such extension.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
contained herein the Borrowers and the Lender agree as follows (with capitalized
terms used, but not otherwise defined, herein having the respective meanings
given to such terms in the Credit Agreement):




1.

Amendments.  On and as of the Effective Date (as defined below) the Credit
Agreement is amended as follows:

(a)

The definition of “Maturity Date” in Section 1.01 of the Credit Agreement is
hereby amended by deleting the words, “May 30, 2006” appearing therein and
inserting, in lieu thereof, the words, “May 29, 2007”;

(b)

Section 4.01(e) of the Credit Agreement is hereby amended by deleting the words,
“December 31, 2004” each time such words appear therein and inserting, in lieu
thereof, the words, “December 31, 2005”;

2.

Continuing Effect of Credit Agreement.  Except as amended hereby, the provisions
of the Credit Agreement are and shall remain in full force and effect and are in
all respects confirmed, approved and ratified.  

3.

Conditions to Effectiveness.  This Amendment shall be effective as of the date
first above written but shall not become effective as of such date until the
date (the “Effective Date”) that each of the following conditions shall have
been satisfied:

(a)

The Lender shall have received each of the following documents, in each case in
form and substance reasonably satisfactory to the Lender

(i)

This Amendment duly executed by each Borrower;

(ii)

An Amended and Restated Note duly executed by each Borrower in the amount of the
Commitment;

(iii)

Certified copies of (x) the articles of incorporation and code of regulations
 of each Borrower, (y) the resolutions of the Board of Directors of each
Borrower authorizing and approving this Amendment and the transactions
contemplated hereby, and (z) all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to this Agreement;

(iv)

 A certificate of the Secretary or an Assistant Secretary of each Borrower
certifying the names and true signatures of the officers of each Borrower
authorized to sign this Amendment and the other Loan Documents to be delivered
hereunder;

(v)

Certificates from the Secretary of State of Ohio each dated a date reasonably
close to the Effective Date as to the good standing of the Borrowers;

(vi)

A certificate of a Responsible Officer of each Borrower certifying that as of
the Effective Date (i) no Default or Event of Default has occurred and is
continuing, and (ii) the representations and warranties contained in this
Amendment are true and correct; and

(vii)

 Such other approvals, opinions and documents relating to this Amendment and the
transactions contemplated hereby as the Lender may reasonably request.

(b)

Each of the representations and warranties of each Borrower contained in this
Amendment shall be true and correct on and as of the Effective Date.

(c)

No Default or Event of Default has occurred and is continuing, or would result
from the effectiveness of this Amendment.

(d)

It shall not be unlawful (i) for the Lender  to perform any of its agreements or
obligations under this Amendment or any of the other Loan Documents to which
such Person is a party on the Effective Date or (ii) for any Borrower to perform
any of its material agreements or obligations under this Amendment or any of the
other Loan Documents to which it is a party as of the Effective Date.

(e)

No event or condition shall have resulted in a Material Adverse Effect since the
date of the last Borrowing under the Credit Agreement.

4.

Representations and Warranties.  In order to induce the Lender  to enter into
this Amendment, each Borrower represents and warrants as follows:

(a)

Each of the representations and warranties of such Borrower set forth in the
Credit Agreement is true and correct on and as of the Effective Date both before
and after giving effect to this Amendment; and

(b)

No Default or Event of Default has occurred and is continuing, or would result
from the effectiveness of this Amendment.

5.

Loan Document.  This Amendment shall constitute a Loan Document.  

6.

Counterparts. This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Any counterpart hereof may be executed
and delivered via telecopier, and each such counterpart so executed and
delivered shall have the same force and effect as an originally executed and
delivered counterpart hereof.

7.

GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF OHIO.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]








1631234.2




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.




Address:




6200 South Gilmore Road

Fairfield, OH  45014

BORROWER:




CINCINNATI FINANCIAL CORPORATION







By /s/ Kenneth W. Stecher

Name:

Kenneth W. Stecher

Title:

Executive Vice President and Chief Financial Officer




6200 South Gilmore Road

Fairfield, OH  45014

CFC INVESTMENT COMPANY







By /s/ Kenneth W. Stecher

Name:

Kenneth W. Stecher

Title:

Executive Vice President and Chief Financial Officer




Address:

38 Fountain Square Plaza

Cincinnati, Ohio  45263

LENDER:

FIFTH THIRD BANK,

as Lender




By /s/ Megan S. Heisel

Name:

Megan S. Heisel

Title: Vice President

 








1631234.2


